Citation Nr: 0827553	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to January 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

The weight of the evidence of record does not demonstrate 
that the veteran's service-connected disorders preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based upon individual unemployability (TDIU) are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.655, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for TDIU, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in January 2001 
satisfied the duty to notify provisions; an additional letter 
was sent in November 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in the November 2007 supplemental 
statement of the case notice letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained; no pertinent private 
medical records were identified.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in January 2001, December 2004, October 2006, 
September 2006, January 2007, and August 2007.  38 C.F.R. § 
3.159(c).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

In this case, service connection is in effect for a skin 
disorder, evaluated as 30 percent disabling; seizure 
disorder, evaluated as 20 percent disabling; right knee 
disorder, evaluated as 10 percent disabling; left shoulder 
disorder, evaluated as 10 percent disabling; and gingival 
hyperplasia, evaluated as noncompensable.  His combined 
disability evaluation is 60 percent disabling.  As such, the 
veteran does not meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).  Nevertheless, as previously 
stated, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards may submit claims to the Director of 
the Compensation and Pension Service for extraschedular 
consideration in cases of veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a) but are 
unable to obtain or maintain gainful employment due to their 
service-connected disorders. 

Upon review of the claims file, the Board finds that the 
evidentiary record does not show any unusual or exceptional 
circumstances warranting its referral to the VA Director of 
the Compensation and Pension Service.  In this regard, there 
has been no indication that the Schedule is insufficient or 
inadequate to assign ratings for the veteran's service-
connected disorders.  The veteran has claimed TDIU on the 
basis that he is on disability from work, and last worked in 
2000 as a tour guide, with related job tasks.  He reported 
during November 2004 and December 2004 VA outpatient visits 
that he was not able to work after being diagnosed with 
congestive heart failure.  He also reported during a 
September 2006 VA outpatient visit that he was unable to work 
due to discrimination against him, based on prospective 
employers' knowledge of his seizure disorder.  To that end, 
it is noted that the veteran's claim for TDIU has been 
pending for almost 8 years; over the course of the appeal 
period, several opinions as to the veteran's employability 
were associated with the record, and will be discussed below.  
However, the weight of these opinions does not show that the 
veteran is unemployable due solely to his 
service-connected disorders.

In the August 2001 VA general examination report, the 
examiner indicated that the veteran's diagnosis of congestive 
heart failure, while currently asymptomatic, was a major 
contributing factor to his current physical condition; 
specifically, his shortness of breath and documented ejection 
fraction of 20 percent made him not a candidate for gainful 
employment.  However, service connection for congestive heart 
failure was denied by an April 2005 rating decision; as this 
opinion does not pertain to the veteran's service-connected 
disorders, it is not afforded probative weight.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  

It is also noted that the veteran's vocational rehabilitation 
folder was reviewed in conjunction with his claim for TDIU.  
The folder indicates that the veteran applied for the 
vocational rehabilitation program in 1998, and cancelled his 
initial August 1998 appointment due to his belief that the 
suggested placement was inappropriate for someone of his 
educational level (bachelor's degree), and that the 
vocational rehabilitation counselor assigned to him was 
racially prejudiced.  It also appears that the veteran 
reapplied for the vocational rehabilitation in July 1999, and 
was scheduled for a second appointment in August 1999, but 
there is no evidence that any vocational rehabilitation 
assignment development from this scheduled meeting.  
Additionally, the record reflects that the veteran requested 
vocational rehabilitation in March 2003, and underwent a 
"veterans industries assessment" that month.  The 
interviewer indicated that the veteran reported being 
"unemployed," not "unemployable," and that despite a 
bachelor's degree he had not worked since 2000 due to 
"physical limitations." The interviewer felt that the 
veteran had unrealistic expectations of what type of 
employment the veteran should expect to obtain in light of 
his current conditions.  Six months later, a September 2003 
VA outpatient treatment record indicated that the veteran's 
vocational rehabilitation file was being closed because the 
veteran had no information to present on, and could not 
provide the current status of, his vocational rehabilitation 
program placement.  Accordingly, there is no evidence as to 
the success, or lack thereof, of the veteran's placement in 
the VA vocational rehabilitation program.

Based on physical evaluation conducted during the September 
2006 VA examination, the VA examiner indicated at that time 
that the veteran's right knee disorder, left shoulder 
disorder, skin disorder, and gingival hyperplasia disorders, 
collectively, did not preclude the veteran from sedentary 
employment or a position that did not require lifting greater 
than 30 pounds, consistent with his age and work experience.  
This opinion is probative to the extent that it considers 
four of the veteran's five service-connected disorders not so 
severe as to make the veteran unemployable.  However, the 
examiner also noted that the veteran would be separately 
evaluated for unemployability based on his seizure disorder.

During the October 2006 VA neuropsychiatric examination, a VA 
examiner conducted significant cognitive testing, which 
resulted in clinical findings meriting a Global Assessment of 
Functioning (GAF) score of 18; generally, an individual 
within the score range of 11-20 has "some danger of hurting 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement), occasionally 
fails to maintain minimal personal hygiene (e.g., smears 
feces)or has gross impairment in communication (e.g., largely 
incoherent or mute).  See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Edition).  The examiner concluded that the veteran's 
cognitive disorder, which he indicated was a separate 
disorder from the veteran's 
service-connected seizure disorder, made the veteran 
incapable of gainful employment, as neurocognitive deficits 
were permanent in nature.  Additionally, the examiner 
indicated that the veteran's neurocognitive disorder was due 
to the same etiology as the veteran's service-connected 
seizure disorder.  However, the remaining medical evidence of 
record does not, at all, indicate that the veteran's level of 
functioning is of such severity.  Moreover, and more 
importantly, service connection for a neuropsychiatric 
disorder was denied by a June 1997 rating decision.  Thus, 
despite the examiner's opinion that the veteran's 
neuropsychiatric disorder was a consequence to the same 
incident that resulted in the veteran's service-connected 
seizure disorder, the fact remains that service connection is 
not currently in effect for any type of neurological disorder 
other than the veteran's seizure disorder.  Accordingly, the 
opinion concluding that the veteran's other cognitive 
disorder made the veteran incapable of gainful employment 
cannot be considered probative with respect to the veteran's 
claim for TDIU; only the disabling effect of service-
connected disorders can be considered.  38 C.F.R. §§ 3.341, 
4.16, 4.19.  

The only opinion evaluating the veteran's employability 
solely due to all of his service-connected disorders comes 
from the August 2007 VA examination.  At that time, the 
examiner conducted an employment history interview, noting 
that the veteran had a 4 year college degree, and had been a 
substitute teacher following military service.  Physical 
examination indicated that the veteran had been seizure free 
since 1999, had a normal echocardiogram in 2006, and had not 
been on 
anti-seizure medications for at least 8 years.  The examiner 
indicated that there was no limited motion, and no active 
complaints of symptoms, in the veteran's left shoulder, and 
that the veteran's right knee was stable, with no limitation 
of motion, pain, or other abnormal clinical findings.  
Additionally, the examiner stated that the veteran had mildly 
elevated parathormone levels, indicating low level gingival 
hyperplasia.  The examiner also discovered no marked findings 
concerning the veteran's skin disorder.  Ultimately, the 
examiner concluded that the veteran was not precluded from 
gainful employment, consistent with his education and 
experience, due to each of his five service-connected 
disorders.  

Based on the foregoing, the Board concludes that while the 
veteran has some occupational impairment as a result of his 
service-connected disabilities, as evidenced by his current 
60 percent combined disability evaluation, the evidence does 
not show that his service-connected disorders alone preclude 
gainful employment.  The sole probative opinion of record 
does not conclude that the veteran's service-connected 
disorders are so severe as to prohibit gainful employment 
when considering the veteran's education and job experience.  
For this reason, TDIU is not warranted.

Because the record does not reflect that the veteran is 
unemployable due solely to his service-connected disorders, 
the preponderance of the evidence is against his claim for 
TDIU.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


